Citation Nr: 0731221	
Decision Date: 10/03/07    Archive Date: 10/16/07

DOCKET NO.  04-25 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an initial compensable evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1949 to 
April 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a October 2003 rating determination of 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Chicago, Illinois.  The Board remanded this appeal in 
August 2006 for additional notice and development; it has 
reviewed the expanded record and concludes that this appeal 
is now ready for a decision.  In September 2007, the 
veteran's motion to advance his appeal on the docket was 
granted.

In February 2007, the RO received a written communication 
from the veteran expressing a desire for separate 10 percent 
ratings for each ear affected by tinnitus.  Such 
communication is to be interpreted as a claim for an 
increased rating.  As noted by the veteran's accredited 
representative in the July 2007 Informal Hearing 
Presentation, the RO improperly notified the veteran that his 
increased rating claim was denied in an April 2007 
supplemental statement of the case.  The Board agrees that no 
rating decision has yet been issued on this matter; thus, it 
REFERS the issue of entitlement to an increased evaluation 
for bilateral tinnitus to the RO for adjudication and 
notification consistent with the appropriate laws and 
regulations.


FINDING OF FACT

The veteran's bilateral hearing loss is productive of no more 
than Level II hearing acuity in the right and left ears.


CONCLUSION OF LAW

The criteria for entitlement to an initial compensable 
evaluation for the veteran's service-connected bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 4.85, Diagnostic Code 6100 
(2007).





REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).   VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to a claim. 38 C.F.R. § 
3.159 (2007).  See also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).

After careful review of the claims folder, the Board finds 
that a letter dated in September 2006 fully satisfied the 
duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  This letter advised the veteran what information and 
evidence was needed to substantiate the claim decided herein 
and what information and evidence must be submitted by him, 
namely, any additional evidence and argument concerning the 
claimed condition and enough information for the RO to 
request records from the sources identified by the veteran.  
In this way, he was advised of the need to submit any 
evidence in his possession that pertains to the claim.  He 
was specifically told that it was his responsibility to 
support the claim with appropriate evidence.  Finally the 
letter advised him what information and evidence would be 
obtained by VA, namely, records like medical records, 
employment records, and records from other Federal agencies.  

The Board notes that the September 2006 letter was sent to 
the veteran after the October 2003 rating decision which 
assigned an initial evaluation of zero percent for the 
veteran's bilateral hearing loss.  However, to the extent 
that the notice was not given prior to the initial 
adjudication of this claim in accordance with Pelegrini II, 
the Board finds that any timing defect was harmless error.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In this 
regard, the notice provided to the veteran in September 2006 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b), and, after the notice was provided, 
the case was readjudicated and January and April 2007 
supplemental statements of the case were provided to the 
veteran.  See Pelegrini II, supra; Mayfield v. Nicholson, 20 
Vet. App. 537 (2006) (a (supplemental) statement of the case 
that complies with all applicable due process and 
notification requirements constitutes a readjudication 
decision).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  The September 2006 letter provided such notice.

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The Board finds that VA has also fulfilled its duty to assist 
the veteran in making reasonable efforts to identify and 
obtain relevant records in support of the veteran's claims 
and providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2007).  In this regard, 
the veteran's service medical records are associated with the 
claims folder, as well as all relevant VA and non-VA 
treatment records.  The veteran has not identified any 
additional relevant, outstanding records that need to be 
obtained before deciding his claim.  The veteran was afforded 
a VA examination in September 2003 in conjunction with this 
appeal.  Although the veteran's representative has asserted 
that a more contemporary examination is needed, the Board 
observes that a September 2006 VA audiological evaluation 
report provides pure tone threshold testing scores and 
Maryland CNC speech recognition results and indicates that 
this report "may be used as repeat C&P [compensation and 
pension] exam if requested."  The Board is satisfied that 
this examination is current for rating purposes.

Additionally, the veteran contends that VA audiological 
testing, as performed in a quiet environment, does not 
adequately measure the veteran's actual hearing impairment as 
experienced in the outside world.  As such, he asserts that 
the traditional VA audiological examination is inadequate for 
rating purposes.  The Board acknowledges the veteran's 
assertion; however, it notes that the rating schedule for 
hearing loss, which relies on pure tone threshold testing, 
was designed to measure the impact of a veteran's hearing 
loss on his or her ordinary conditions of life, including 
employability.  In order to best measure this impact for all 
veterans with a service-connected hearing loss disability, VA 
has selected uniform testing requirements, including a quiet 
environment.  To require VA to evaluate each veteran's 
hearing under individualized conditions specific to his or 
her ordinary daily life would be impractical.  Thus, the 
Board is satisfied that both VA audiological evaluation 
reports of record are adequate for rating purposes, seeing as 
they conformed to the requirements of 38 C.F.R. § 4.85(a) 
(2007).  

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2007) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's service-
connected disabilities.  The Board has found nothing in the 
historical record that would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  The Board is of the opinion that this case 
presents no evidentiary considerations, except as noted 
below, that would warrant an exposition of the remote 
clinical history and findings pertaining to the disability at 
issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§  4.1, 4.10 
(2007).  Regulations require that where there is a question 
as to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  

In cases where, as here, the veteran appeals the initial 
percentage assigned, "staged" ratings could be assigned as of 
the date of the filing of the original service connection 
claim, if the evidence warrants.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  See also 38 U.S.C.A. § 5110(a) 
(West 2002) (effective dates of compensation, in general, 
cannot be earlier than the date of the receipt of application 
for benefits).  In the present appeal, there is no competent 
evidence that the veteran's bilateral hearing loss has 
increased in such severity during this appeal to warrant a 
higher evaluation; therefore, a staged rating is unnecessary.

The veteran's service-connected bilateral hearing loss has 
been rated by the RO under the provisions of Diagnostic Code 
6100.  See 38 C.F.R. § 4.85 (2007).  In evaluating hearing 
loss, disability ratings are derived by a mechanical 
application of the ratings schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmen v. Principi, 3 Vet. App. 345, 349 
(1992).  The ratings schedule provides a table for ratings 
purposes (Table VI) to determine a Roman numeral designation 
(I through XI) for hearing impairment.  Table VII is used to 
determine the percentage evaluation by combining the Roman 
numeral designations for hearing impairment in both ears.  
See 38 C.F.R. § 4.85.

When the pure tone threshold at each of the four specified 
frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 
decibels or more, Table VI or Table VIa is to be used, 
whichever results in the higher numeral.  38 C.F.R. § 4.86(a) 
(2007).  Additionally, when the pure tone threshold is 30 
decibels or less at 1,000 Hertz, and 70 decibels or more at 
2,000 Hertz, Table VI or Table VIa is to be used, whichever 
results in the higher numeral.  Thereafter, that numeral will 
be elevated to the next higher numeral.  38 C.F.R. § 4.86(b) 
(2007).

Turning to the record, on the audiological evaluation in 
September 2003, pure tone thresholds, in decibels were as 
follows:


HERTZ


1000
2000
3000
4000
AVERAGE
RIGHT
40
55
55
55
51
LEFT
40
55
55
55
51

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and 94 percent in the left ear.  
Entering the average pure tone thresholds and speech 
recognition abilities into Table VI reveals the highest 
numeric designation of hearing impairment for both ears is I.  
See 38 C.F.R. § 4.85.  Entering the category designations for 
each ear into Table VII results in a 0 percent disability 
rating under Diagnostic Code 6100.

The veteran also underwent audiological testing in August 
2002.  The VA audiological report for such examination 
reveals pure tone thresholds, in decibels, as follows:


HERTZ


1000
2000
3000
4000
AVERAGE
RIGHT
50
65
60
70
61
LEFT
50
60
65
70
61

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and 96 percent in the left ear.  
Entering the average pure tone thresholds and speech 
recognition abilities into Table VI reveals the highest 
numeric designation of hearing impairment for both ears is 
II.  See 38 C.F.R. § 4.85.  Entering the category 
designations for each ear into Table VII results in a 0 
percent disability rating under Diagnostic Code 6100.

In addition to the above audiological evidence, the claims 
file contains private audiological evaluation reports dated 
December 2002, December 1999, December 1997, November 1996, 
January 1992, and December 1986.  Such reports all include 
audiometric findings in graphic, instead of numeric, form.  
The Board notes that it is unable interpret such audiograms 
presented in graphic form.  See Kelly v. Brown, 7 Vet. App. 
471 (1995).  It is also unable to accept any speech 
recognition scores reported on these examinations as there is 
no indication that they were obtained using Maryland CNC 
testing as required by the rating schedule.  See 38 C.F.R. 
§ 4.85(a).  Thus, the Board will accord this evidence very 
little probative weight in rating the veteran's hearing loss 
disability.

The Board acknowledges the veteran's statements, as well as 
his wife's lay statement and his sister's professional 
opinion as a nurse, that his bilateral hearing loss is worse 
than a 0 percent disability rating, and that he is entitled 
to a compensable rating for such hearing loss.  However, in 
determining the actual degree of disability, an objective 
examination is more probative of the degree of the veteran's 
impairment.  Furthermore, the opinions and observations of 
the veteran and his relatives alone cannot meet the burden 
imposed by the rating criteria under 38 C.F.R. § 4.85, 
Diagnostic Code 6100 with respect to determining the severity 
of his service-connected bilateral hearing loss disability.  
See Moray v. Brown, 2 Vet. App. 211, 214 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 
3.159(a)(1) and (2) (2007).

As discussed above, the Board has also considered the 
veteran's statements regarding the inability of quiet 
environment testing to accurately assess his actual hearing 
loss, as well as the medical literature submitted by the 
veteran on this subject.  However, the Board is not in a 
position to disregard the schedular criteria set forth in the 
VA Rating Schedule in rating the severity of his hearing 
loss; rather, it may only consider whether a referral for 
extraschedular consideration is warranted.  See 38 C.F.R. § 
3.321(b)(1) (2007).  

Unfortunately, the Board finds that the record does not 
present such "an exceptional or unusual disability picture as 
to render impractical the application of the regular rating 
schedule standards."  38 C.F.R. § 3.321(b)(1) (2007).  In 
this regard, the veteran does not assert that he is totally 
unemployable because of his service-connected bilateral 
hearing loss and he has not identified any specific factors 
which may be considered to be exceptional or unusual in light 
of VA's schedule of ratings.  

With respect to the veteran's assertions regarding the 
inadequacy of VA audiological testing, the Board finds that 
just because testing conditions might not simulate "real 
world" conditions does not mean that the schedular standards 
based on those test results are "impractical."  As was 
previously discussed, individualized testing is impractical, 
and thus, the rating schedule is designed to compensate for 
the average impairment in earning capacity.  Id.  

The Board will refer a veteran's claim for extraschedular 
consideration only when there is evidence of exceptional or 
unusual circumstances.  In the present case, the veteran's 
bilateral hearing loss disability does not present an unusual 
picture.  The veteran has not required frequent periods of 
hospitalization for his bilateral hearing loss and there is 
no evidence of any finding of exceptional limitation beyond 
that contemplated by the schedule of ratings.  Thus, the 
Board finds that the evaluation currently assigned adequately 
reflects the clinically established impairment experienced by 
the veteran.  As such, referral for extraschedular 
consideration is not warranted.

The Board finds that there is no audiological evidence of 
record to support a compensable rating for the veteran's 
bilateral hearing loss disability at any time during this 
appeal period.  The preponderance of the evidence is against 
the veteran's claim for a compensable rating.  Consequently, 
the benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).





CONTINUED ON NEXT PAGE...
ORDER

Entitlement to an initial compensable evaluation for 
bilateral hearing loss is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


